IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-91,754-01


                               IN RE MICHAEL BLUE, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                CAUSE NOS. CR24-373; CR24-374; CR24-375; & CR24-376
               IN THE 253RD DISTRICT COURT FROM LIBERTY COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed applications for writs of habeas corpus in

Liberty County and his applications have not been properly forwarded to this Court.

       Respondent, the District Clerk of Liberty County, shall forward Relator’s habeas application

to this Court, respond that Relator has not filed a habeas application in Liberty County, or forward

a copy of an order designating issues together with correspondence documenting the date the State

received Relator’s habeas application, or forward a copy of an order establishing new deadlines in

accordance with this Court’s emergency orders regarding the COVID-19 State of Disaster. See TEX .

CODE CRIM . PROC. art. 11.07, § 3(c) and (d); TEX . R. APP . P. 73.4(b)(5); First Emergency Order
                                                                                                   2

Regarding the Covid-19 State of Disaster, No. 20-9042 (Tex. Mar. 13, 2020); No. 20-007 (Tex.

Crim. App. Mar. 13, 2020); Third Emergency Order Regarding the Covid-19 Disaster, No. 20-9044

(Tex. Mar. 19, 2020); No. 20-008 (Tex. Crim. App. Mar. 19, 2020). This motion for leave to file

will be held. Respondent shall comply with this order within thirty days from the date of this order.



Filed: October 28, 2020
Do not publish